Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed September 16th, 2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Aquirre-Valencia et al. (US 2015/0348229 A1; hereafter: Valencia) and Gazit (US 2016/0300343 A1; hereafter: Gazit) does not teach the limitation of approximating a short-axis view of the heart. Applicant asserts that the reference 2D plane in Valencia is not the same as the short-axis view. Examiner respectfully disagrees. While Valencia does not explicitly disclose short-axis view, the reference 2D plane in Valencia does not preclude it from being a short-axis view of the art. The reference 2D plane, as described in Valencia, can be any plane determined by the user and thus would include a short-axis view of a heart. 
Furthermore, Applicant asserts that the combination of references does not teach the limitations “predetermined view of the organ” and “organ resembles a three-dimensional geometric shape” as recited in Claims 5 and 18. Examiner respectfully disagrees. With respect to the limitation “predetermined view of the organ”, Valencia discloses a reference 2D plane, which can be set and determined in advance. Therefore, under the broadest reasonable interpretation (BRI), a reference 2D plane would be a predetermined view of the organ. With respect to the limitation “organ resembles a three-dimensional geometric shape”, ¶40-41 of Valencia discloses that the transformation of the 3D image is displayed along with the 2D planes. More specifically, the 3D image is similarly transformed along with the 2D planes disclosed in Valencia. Therefore, the transformation of the 2D planes and 3D image to a reference plane in Valencia
Regarding the limitation “a left ventricle of the heart in the short-axis view resembles a cylinder”, ¶30 of Applicant’s detailed Specification discloses that in “an appropriate short-axis view, the left ventricle typically resembles a cylinder or bullet shape”. Therefore, it is known and common in the art that the left ventricle of a heart resembles a cylinder when viewed in 3D medical images.
Regarding the limitation recited in Claim 14, Applicant argues that the combination of Valencia, in view of Gazit, does not teach the recited limitations. Examiner respectfully disagrees. Maximizing the cross correlation between two images would inherently result in the best match between two images. Furthermore, ¶75 of Gazit discloses that cross-correlation can be calculated between smaller regions in images i.e., regions with the target organ. Taking the bounding box/region from Valencia, it would have been obvious to a person having ordinary skill in the art to identify and segment target organs from an image through cross-correlation between the image and geometric shape. Therefore, the combination of Valencia and Gazit discloses finding a best-match region between the synthetic geometric shape and the transformed image data. 
Applicant’s arguments, with respect to Claim 13 have been fully considered and are persuasive.  The rejection of Claim 13 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 5-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valencia, and further in view of Gazit.
Regarding Claim 1, Valencia teaches: a system (Figure 6) for automatically finding a heart (¶25: “the object may include organs and anatomical features or structures such as: a portion of a small intestine, a portion of a large intestine, a portion of a non-rigid organ, a portion of the vascular system (such as the heart, an artery or a vein), and/or a portion of an organ that includes a cavity with a fluid or a liquid”), comprising: a non-transitory memory device for storing computer readable program code (Figure 6: element 624; ¶67); and a processor in communication with the memory device (Figure 6: element 610 and 622), the processor being operative with the computer readable program code to perform operations including receiving original image data of the heart (Figure 1: element 110 and 112), approximating a short-axis view of the heart by transforming the original image data to generate transformed image data (Figure 1: element 114; ¶29: “the computer system translates and rotates the 3D image so that the 2D plane is presented on a reference 2D plane of the display with an orientation parallel to the reference 2D plane”; ¶28: “The angular position may be at an oblique or arbitrary angle relative to a symmetry of axis of the individual (such as a symmetry axis in the axial, coronal and/or sagittal planes)”; The original 2D planes are at an initial angle and view before being transformed to a reference 2D plane. The reference 2D plane is consistent with a short-axis view.), wherein a left ventricle of the heart in the short-axis view resembles a cylinder (Applicant admitted prior art (AAP): Detailed Specifications: ¶30).
However, Valencia
In a related art Gazit teaches: finding a best-match region in the transformed image data that best matches a synthesized cylinder (¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ.”) for the purpose of accurately locating an organ based on the shape. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Valencia with the above teachings of Gazit in order to incorporate finding a region that best matches a synthesized cylinder. The motivation in doing so would lie in accurately locating an organ based on the specific shape of the organ.
Valencia, in view of Gazit, teaches: transforming the best-match region into a volume space of the original image data to generate a location of the heart (Valencia: ¶7: “After the annotation is complete, the computer system translates and rotates the 3D image back to the initial position and orientation”). 
Regarding Claim 2, Valencia, in view of Gazit, teaches: the system of claim 1 wherein the processor is operative with the computer readable program code to transform the original image data by rotating the original image data by predetermined angles (Valencia: ¶46: “the rotation of the 2D plane to the reference 2D plane may be calculated (in this example, this may be a -30° rotation about the x axis) and the resulting rotation matrix used for this transformation (which is sometimes referred to as ‘haptic rotation’) may be saved.”).
Regarding Claim 5, Valencia, in view of Gazit, teaches: a method for automatically finding an organ (Valencia: Figure 1), comprising: receiving original image data of the organ (Valencia: Figure 1: element 110 and 112); approximating a predetermined view of the organ by transforming the original image data to generate transformed image data (Valencia: Figure 1: element 114; Valencia: ¶29: “the computer system translates and rotates the 3D image so that the 2D plane is presented on a reference 2D plane of the display with an orientation parallel to the reference 2D plane”; Valencia: ¶28: “The angular position may be at an oblique or arbitrary angle relative to a symmetry of axis of the individual (such as a symmetry axis in the axial, coronal and/or sagittal planes)”; The original 2D planes are at an initial angle and view before being transformed to a reference 2D plane. The reference 2D plane is consistent with a short-axis view.), wherein the organ in the predetermined view resembles a three-dimensional geometric shape (Valencia: ¶40-41); finding a best-match region in the transformed image data that best matches a synthetic creation of the three-dimensional geometric shape (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ.”); and transforming the best-match region into a volume space of the original image data to generate a location of the organ (Valencia: ¶7: “After the annotation is complete, the computer system translates and rotates the 3D image back to the initial position and orientation”).
Regarding Claim 6, Valencia, in view of Gazit, teaches: the method of claim 5 wherein the organ comprises a heart, liver, brain, spleen or stomach (Valencia: ¶25: “the object may include organs and anatomical features or structures such as: a portion of a small intestine, a portion of a large intestine, a portion of a non-rigid organ, a portion of the vascular system (such as the heart, an artery or a vein), and/or a portion of an organ that includes a cavity with a fluid or a liquid”).
Regarding Claim 7, Valencia, in view of Gazit, teaches: the method of claim 5 wherein the approximating the predetermined view of the organ comprises approximating a short-axis view of a heart (Valencia: ¶29: “the computer system translates and rotates the 3D image so that the 2D plane is presented on a reference 2D plane of the display with an orientation parallel to the reference 2D plane”).
Regarding Claim 8, Valencia, in view of Gazit, teaches: the method of claim 5 wherein the transforming the original image data comprises rotating the original image data by predetermined angles (Valencia: ¶46: “the rotation of the 2D plane to the reference 2D plane may be calculated (in this example, this may be a -30° rotation about the x axis) and the resulting rotation matrix used for this transformation (which is sometimes referred to as ‘haptic rotation’) may be saved.”).
Regarding Claim 11, Valencia, in view of Gazit, teaches: the method of claim 5 wherein finding the best-match region in the transformed image data that best matches the synthetic creation of the three-dimensional geometric shape comprises generating the synthetic creation of the three-dimensional geometric shape to approximate a shape of the organ in the predetermined view (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ”; implies that different shapes can be used depending on the shape of the organ).
Regarding Claim 12, Valencia, in view of Gazit, teaches: the method of claim 11 wherein generating the synthetic creation of the three-dimensional geometric shape comprises creating a three-dimensional cylinder (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ”; implies that different shapes can be used depending on the shape of the organ).
Regarding Claim 14, Valencia, in view of Gazit, further teaches: the method of claim 5 wherein finding the best-match region in the transformed image data that best matches the synthetic creation of the three-dimensional geometric shape comprises performing a normalized cross correlation between the synthetic creation of the three-dimensional geometric shape and the transformed image data (Gazit: ¶4: “In order to construct the atlas, each of the CT images in the database is registered with the query image by finding “the value of the cross correlation function between the two images and maximiz[ing] this value to accomplish the spatial registration (rigid deformation) of the two images,” and only the database images which have the highest cross-correlation function with the query image are selected for the atlas.”; it should be noted here that while CT images are being used for the cross-correlation function, the cross-correlation function can be applied to smaller entities such as a bounding region/shape and a corresponding region in the image data.; see ¶75) for the purpose of finding the a region in the image data that best matches a reference shape.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valencia, in view of Gazit, with the additional teachings of Gazit in order to incorporate cross-correlation of a region and a reference shape. The motivation in doing so would lie in finding the best region that matches the reference/synthesized shape.
Regarding Claim 15, Valencia, in view of Gazit, teaches: the method of claim 14 wherein performing the normalized cross correlation results in a three-dimensional surface, wherein a peak value of the three-dimensional surface defines the best-match region (Gazit: ¶4: “In order to construct the atlas, each of the CT images in the database is registered with the query image by finding “the value of the cross correlation function between the two images and maximiz[ing] this value to accomplish the spatial registration (rigid deformation) of the two images,” and only the database images which have the highest cross-correlation function with the query image are selected for the atlas.”).
Regarding Claim 16, Valencia, in view of Gazit, further teaches: the method of claim 5 wherein finding the best-match region in the transformed image data that best matches the synthetic creation of the three-dimensional geometric shape comprises using multiple sizes of the synthetic creation of the three-dimensional geometric shape to find the best-match region (Gazit: ¶98: “the bounding region need not be a rectangular box oriented along the principle axes of the body but can be any standard shape specified by relatively few parameters”; few parameters encompass multiple sizes of the shape) for the purpose of ensuring that the entire organ is captured. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valencia, in view of Gazit, with the additional teachings of Gazit in order to incorporate multiple sizes of shapes. The motivation in doing so would lie in ensuring that the entire target organ is captured by the bounding region/shape.
Regarding Claim 17, Valencia, in view of Gazit, teaches: the method of claim 5 wherein transforming the best-match region into the original image data comprises rotating the best-match region from the predetermined view to the volume space of the original data (Valencia: ¶7: “After the annotation is complete, the computer system translates and rotates the 3D image back to the initial position and orientation”).
Regarding Claims 18-19, Claims 18-19 recites a non-transitory computer readable medium that contain instructions that, when executed, performs the method of Claims 5-6. Therefore the rejection of Claims 5-6 is equally applied. (See Valencia: ¶67 or Gazit: ¶48)
Regarding Claim 20, Valencia, in view of Gazit, teaches: the one or more non-transitory computer-readable media of claim 18 wherein the synthetic creation of the three-dimensional geometric shape comprises a cylinder, cube, cuboid, sphere, spheroid, prism or polyhedron (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ”).

Claims 3-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Valencia, in view of Gazit, as applied to claims above, and further in view of Paik et al. (US 2002/0164061 A1; hereafter: Paik).
Regarding Claim 3, Valencia, in view of Gazit, teaches: the system of claim 2, but does not explicitly teach that the processor is operative with the computer readable program code to transform the original image data by scaling the original image data to generate isotropic voxels 
In a related art, Paik teaches: that the processor transforms the original image data by scaling the original image data to generate isotropic voxels (¶34: “Then, the volume data could be made isotropic by tri-linear interpolation of the CT data to, for instance, but not limited to, 0.6mm x 0.6mm x 0.6mm voxels. This step, although not strictly necessary, could be done in order to reduce any bias between lesions caused by differing orientations and also to reduce any bias between datasets caused by differing voxel sizes.”) for the purpose of reducing bias due to differing voxel sizes and orientation of images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valencia, in view of Gazit, with the additional teachings of Paik in order to incorporate generating isotropic voxels. The motivation in doing so would lie in reducing the effects of differing voxel sizes and orientation of images when processing and making comparisons.
Regarding Claim 4, Valencia, in view of Gazit, and in further view of Paik, teaches: the system of claim 3 wherein the processor is operative with the computer readable program code to transform the original image data by multiplying a scaling matrix, a z-axis rotation matrix and a y-axis rotation matrix (Valencia: ¶48-56 describe and show various matrix operations involving the rotation and scaling matrices of the original image)
Regarding Claim 9, Valencia, in view of Gazit, with the additional teachings of Paik as stated in the rejection of Claim 3, teaches: the method of claim 8 wherein the transforming the original image data further comprises scaling the original image data to generate isotropic voxels for the same reasons as stated in the rejection of Claim 3.
Regarding Claim 10, Valencia, in view of Gazit, and in further view of Paik, teaches: the method of claim 9 wherein the transforming the original image data comprises multiplying a scaling matrix, a z-axis rotation matrix and a y-axis rotation matrix (Valencia: ¶48-56 describe and show various matrix operations involving the rotation and scaling matrices of the original image).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 requires that the three-dimensional cylinder is constructed by repeating a circle over multiple slices and low-pass filtering the final cylinder. Such a limitation is neither disclosed nor taught in a non-obvious manner by the prior art or a combination of prior art. Relevant art does disclose constructing the cylinder by repeating circles over multiple images slices but is silent on the use of a low-pass filter in its construction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golden et al. (US 2020/0380675 A1), Stefani et al. (US 2005/0113664 A1), Geiser et al. (US 5,797,396 A), Garnavi et al. (US 9,949,643 B2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668